Name: Commission Regulation (EEC) No 2984/81 of 19 October 1981 amending Regulation (EEC) No 1974/80 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  trade policy
 Date Published: nan

 No L 299/6 Official Journal of the European Communities 20 . 10 . 81 COMMISSION REGULATION (EEC) No 2984/81 of 19 October 1981 amending Regulation (EEC) No 1974/80 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (*), as last amended by Regulation (EEC) No 1949/81 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice (3), as last amended by the Act of Accession of Greece, and in particular Article 25 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1 /81 of 1 January 1981 laying down general rules for the system of accession compensatory amounts for cereals (5), Whereas Commission Regulation (EEC) No 1 974/80 (6) lays down general implementing rules in respect of certain food-aid operations involving cereals and rice ; whereas, following the accession of Greece it is necessary in order to ensure that the tendering and contract procedures function properly, to lay down the method for comparing tenders when mobilization on the Community market covers products in respect of which an accession compensatory amount is appli ­ cable in trade between Greece and the other Member States ; Whereas it should be reiterated that no refund or accession compensatory amount is to be applicable on export of such goods as Community food aid, since the financial cost of the product is borne by the Community ; Regulation (EEC) No 1974/80 is hereby amended as follows ; 1 . Article 8 ( 1 ) is replaced by the following : ' 1 . For the purpose of comparing tenders relating to the mobilization of the product on the Community market, each tender shall be corrected by the accession compensatory amount and by the monetary compensatory amount, if any, applicable on the closing date for the submission of tenders to exports from the Member State specified in the tender in accordance with the second indent of Article 4 (3) (e). The correction shall be made by :  increasing the tenders specifying a Member State with negative monetary compensatory amounts,  reducing the tenders specifying a Member State with positive monetary compensatory amounts,  increasing the tenders specifying Greece by the accession compensatory amount'. 2 . The following paragraph 5 is added to Article 17 : '5. No export refund or accession compensatory amount shall be applied to food-aid supplies in respect of which this Regulation applies'. Article 21 ) OJ No L 281 , 1 . 11 . 1975, p . 1 .2 ) OJ No L 198, 20 . 7 . 1981 , p . 2. 3) OJ No L 166, 25. 6 . 1976, p. 1 . &lt;) OJ No L 281 , 1 . 11 . 1975, p . 89 . 5 ) OJ No L 1 , 1 . 1 . 1981 , p . 1 . 6 OJ No L 192, 26 . 7. 1980, p . 11 . The provisions of this Regulation shall apply to all food-aid operations to be carried out pursuant to the 20 . 10 . 81 Official Journal of the European Communities No L 299/7 Article 3provisions of Regulation (EEC) No 1974/80 provided that the period for submission of tenders has not expired. On application by those concerned, tenders submitted as at the date of entry into force of this Regulation and in respect of which the period for submission of tenders has not expired my be withdrawn. This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 October 1981 . For the Commission Poul DALSAGER Member of the Commission